80448: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-21961: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 80448


Short Caption:MYERS VS. RENO CAB CO., INC. C/W 80449Court:Supreme Court


Consolidated:80448*, 80449Related Case(s):80449


Lower Court Case(s):Washoe Co. - Second Judicial District - CV1501359Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:01/29/2020 / Clark, J.SP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:04/09/2021How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantJeff MyersCurtis B. Coulter
							(Coulter Harsh Law)
						Leon M. Greenberg
							(Leon Greenberg Professional Corporation)
						Dana Sniegocki
							(Leon Greenberg Professional Corporation)
						


RespondentReno Cab Company, Inc.Ricardo N. Cordova
							(Simons Hall Johnston PC/Reno)
						Mark G. Simons
							(Simons Hall Johnston PC/Reno)
						





Docket Entries


DateTypeDescriptionPending?Document


01/22/2020Filing FeeFiling Fee Paid. $250.00 from Leon Greenberg.  Check no. 8288. (SC)


01/22/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)20-02999




01/22/2020Notice/OutgoingIssued Notice of Deficient Case Appeal Statement. Corrected case appeal statement due: 10 days. (SC)20-03001




01/22/2020Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (SC)20-03003




01/22/2020Notice of Appeal DocumentsFiled Case Appeal Statement.  (SC)20-03109




01/29/2020Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: J. Douglas Clark. (SC)20-04052




02/12/2020Docketing StatementFiled Appellant's Docketing Statement.  (SC)20-05901




02/18/2020Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.  (SC)20-06642




02/20/2020Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant: 14 days transcript request; 90 days opening brief and appendix. (SC).20-07035




02/21/2020Transcript RequestFiled Certificate of No Transcript Request. (SC).20-07238




02/26/2020Order/ProceduralFiled Order Consolidating Appeals. These appeals arise from a single district court order entered in consolidated district court cases and involve the same counsel.  Accordingly, these appeals are hereby consolidated. Appellants' Single Opening Brief and Appendix due: May 20, 2020. Nos. 80448/80449. (SC).20-07707




05/08/2020MotionFiled Appellant's Stipulation for Extension of Time to File Opening Brief. (SC)20-17565




05/12/2020Order/ProceduralFiled Order. Appellants' Opening Brief and Appendix due: June 22, 2020. Nos. 80448/80449. (SC).20-18038




06/19/2020BriefFiled Appellants' Opening Brief and Appendix.  Nos. 80448/80449. (REJECTED PER NOTICE ISSUED 06/22/20).  (SC)


06/22/2020Notice/OutgoingIssued Notice of Rejection of Deficient Brief. Corrected Opening Brief and Appendix due: 5 days.  Nos. 80448/80449. (SC)20-22986




06/22/2020BriefFiled Appellants' Opening Brief.  Nos. 80448/80449.   (SC)20-23043




06/22/2020AppendixFiled Joint Appendix Volume 1 of 3.  Nos. 80448/80449.  (SC)20-23045




06/22/2020AppendixFiled Joint Appendix Volume 2 of 3.  Nos. 80448/80449. (SC)20-23046




06/22/2020AppendixFiled Joint Appendix Volume 3 of 3. Nos. 80448/80449. (SC)20-23050




07/21/2020Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondents' Answering Brief due: August 5, 2020. Nos. 80448/80449. (SC).20-26593




08/05/2020BriefFiled Respondents' Answering Brief. No. 80448/80449. (SC)20-28874




08/27/2020MotionFiled Stipulation for extension of time to file Reply Brief.Nos. 80448/80449 (SC)20-31750




09/03/2020Order/ProceduralFiled Order Approving Stipulation. Appellant's reply brief due: October 5, 2020. No. 80448/80449 (SC)20-32554




10/05/2020BriefFiled Appellant's Reply Brief. Nos. 80448/80449  (SC)20-36416




10/05/2020Case Status UpdateBriefing Completed/To Screening. Nos. 80048/80449  (SC)


12/09/2020Order/ProceduralFiled Notice of Voluntary Disclosure for Justice Stiglich. Nos 80448/80449 (SC)20-44838




12/18/2020Notice/IncomingFiled Respondent's Notice Non-Opposition and Consent to Voluntary Disclosure.  Nos. 80448/80449 (SC)20-45872




02/26/2021Order/ProceduralFiled Order Directing Supplemental Briefing.  Appellant's Supplemental Brief due:  14 days.  Thereafter, respondents shall have 14 days to file and  serve a response.  Briefing shall comply with the relevant provisions of NRAP 28 and 32.  No reply brief will be permitted.  No extensions of time in the supplemental briefing schedule shall be granted absent demonstration of extreme circumstances.  Nos. 80448/80449.  (SC)21-05708




03/11/2021BriefFiled Appellant's Supplemental Brief. (SC)21-07178




03/23/2021BriefFiled Respondent's Supplemental Brief. (SC)21-08298




04/09/2021Order/ProceduralFiled Order Submitting for Decision Without Oral Argument.  Nos.  80448/80449.  (SC)21-10274




07/29/2021Opinion/DispositionalFiled Authored Opinion. "Reversed and remanded." Before the Court En Banc. Author: Stiglich, J. Majority: Hardesty/Parraguirre/Stiglich/Cadish/Silver/Herndon. Pickering, J., concurring. 137 Nev. Adv. Opn. No. 36. En Banc. Nos. 80448/80449. (SC).21-21961




08/23/2021RemittiturIssued Remittitur. Nos. 80448/80449. (SC).21-24426




08/23/2021Case Status UpdateRemittitur Issued/Case Closed. Nos. 80448/80449. (SC).


09/07/2021RemittiturFiled Remittitur. Received by District Court Clerk on August 25, 2021. Nos. 80448/80449. (SC)21-24426





Combined Case View